Broyles, J.
The suit was upon a promissory note, and the defendant filed a plea of non est factum. The evidence, as disclosed by the record, fails to show that the plaintiff successfully carried the burden, which was put upon him when this plea was filed, and the court (sitting without the intervention of a jury) therefore-erred in finding for the plaintiff, and in overruling the motion for a new trial. Judgment reversed.
Complaint; from city court of Thomasville — Judge W. H. Hammond. February 8, 1915.
Louis S. Moore, O. E. Hay, for plaintiff in error.
J. E. Graigmiles, contra.